Title: Baron von Thulemeier to John Adams, 1 October 1784
From: Thulemeier, Friedrich Wilhelm, Baron von
To: Adams, John


        
          Monsieur,
          a la Haye le 1. Octobre 1784.
        
        J’ai recû par la dernière poste la lettre dont Vous m’avés honoré, Monsieur, en date du 18. de Septembre. Celle que Vous m’avés

adressée conjointement avec Messieurs Francklin, et Jefferson, touchant la conclusion du Traité de Commerce que j’ai eû l’avantage de negocier avec Vous, a été transmise au Roi. Dès que les Ordres ultérieurs de S. M. me seront connûs, je m’empresserai a Vous en faire part.
        Lês informations que le Président du Commité siégeant a Annapolis pendant les vacances du Congrès, Vous a fait parvenir, Monsieur, au sujet des Affaires de quelques Sujets Prussiens intéressés a la succession du Pasteur Lutherien Christian Ravenhorst, decédé a Eben-Ezer en Georgie, dont Vous avés eû la bonté de me faire part, feront aujourdhui l’objet d’un rapport que j’enverrai en Cour. Il me paroit que les heritiers domiciliés dans les Etats du Roi n’ont point reclamé la sentence du Congrès, mais uniquement une recommandation, une intervention pressante auprès des Etats de Géorgie, d’autant plûs qu’a mon avis il seroit aussi difficile que ruineux d’appointer a une aussi grande distance, et pour un héritage aussi peu considerable, un homme de loi, dont les soins exigeroient comme de raison une certaine remunération.
        J’ai l’honneur d’ètre avec la Considération la plûs distinguée / Monsieur, / Vôtre très humble et très obéissant Serviteur
        
          de Thulemeier
        
       
        TRANSLATION
        
          Sir
          The Hague, 1 October 1784
        
        I received by the last post the letter with which you honored me, sir, dated 18 September. The one that you addressed to me jointly with Messrs. Franklin and Jefferson, touching on the conclusion of the treaty of commerce that I had the privilege of negotiating with you, has been transmitted to the king. As soon as further orders from His Majesty are made known to me, I will hasten to share them with you.
        The information that the president of the committee sitting at Annapolis during the congressional recess sent to you, sir, and that you were so good as to share with me, regarding the affairs of some Prussian subjects interested in the estate of Lutheran pastor Christian Ravenhorst, who died at Ebenezer, Georgia, will be the object of a report today that I will send to the court. It appears to me that the heirs living in the king’s dominions have obtained not the judgment of Congress at all but only a testimonial, an earnest intercession directed to the Georgia authorities. What is more, in my opinion, hiring an attorney, whose pains would reasonably require a certain remuneration, would be not just difficult but ruinous at such a great distance and for such a modest inheritance.
        
        I have the honor of being with the greatest consideration, sir, your very humble and very obedient servant
        
          de Thulemeier
        
      